          Case 1:19-cv-00066-KGB Document 5 Filed 10/29/20 Page 1 of 1




                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

LISA MURPHY                                                                           PLAINTIFF
ADC #760343

v.                            Case No. 1:19-cv-00066-KGB-JTK

P. MALLOTT, et al.                                                                 DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered in this matter on this date, the Court dismisses petitioner Lisa

Murphy’s complaint without prejudice and denies the requested relief.

       It is so adjudged this 29th day of October, 2020.


                                                      _________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
